      Case 4:20-cv-00392-A Document 21 Filed 09/09/20                               Page 1 of 8 PageID 154

                                                                                             U.S. DISTRICT COURT    .
                                                                                         NORTTlERN DfSTRICT OF TEXAS
                              IN THE UNITED STATES DISTRICT OURT                                   FILED                 .
                                   NORTHERN DISTRICT OF TEXA
                                       FORT WORTH DIVISION
                                                                                              I   SEP _· 9 2020   J
BALDEMAR SOLIS,                                              §
                                                             §
                                                                                        CLERK, U.S. DISTRICT COURT
                                                                                          By~-7;:-;;:;;;:----- _,
                                                                                          ---_;;;~-               __
                  Movant,                                    §
                                                             §
vs.                                                          §    NO. 4:20-CV-392-A
                                                             §    (NO. 4:16-CR-242-A)
UNITED STATES OF AMERICA,                                    §
                                                             §
                  Respondent.                                §


                                    MEMORANDUM OPINION AND ORDER

        Came on for consideration the motion of movant, Baldmar

Solis, to vacate, set aside, or correct sentence pursuant to 28

U.S.C.     §   2255. The court, having considered the motion, the

government's response, the reply, the record, including the

record in the underlying criminal case, No. 4:16-CR-242-A, and

applicable authorities, finds that the motion should be denied.

                                                            I.

                                                    Background

        On October 12, 2016, movant was named in a one-count

indictment charging him with conspiracy to possess with intent

to distribute 50 grams or more of a mixture and substance

containing a detectable amount of methamphetamine, in violation

of 21 U.S.C. § 846. CR Doc. 1 25. Movant was tried and found

guilty by a jury. CR Doc. 111.


1                 11
 The "CR Doc. _        reference is to the number of the item on the docket in the underlying criminal case, No. 4:16-
CR-242-A.
    Case 4:20-cv-00392-A Document 21 Filed 09/09/20       Page 2 of 8 PageID 155


      The probation officer prepared a presentence report ("PSR")

reflecting that movant was accountable for 438 kilograms of

methamphetamine. CR Doc. 118      1 40. He received two-level
enhancements for use of violence, id.        1 41, importation, id.
1   42, and maintaining a drug premises. Id.          1   43.   He received a

four-level adjustment for being an organizer or leader, id.

1 45, and a two-level adjustment for obstruction of justice. Id.
1 46. Based on his total offense level of 43 and a criminal
history category of IV, the guideline imprisonment range was

life. Id.   1 95. Movant filed objections, CR Doc. 120, and the
probation officer prepared an addendum to the PSR, rejecting the

objections. CR Doc. 123. Movant again made objections. CR Doc.

125. The probation officer prepared a second addendum to the

PSR, correcting the fine range. CR Doc. 127.

       The court heard some of the objections at the sentencing

hearing and sustained objections as to the two-level enhancement

for use of violence and the two-level adjustment for obstruction

of justice. CR Doc. 150. Movant•s guideline range remained the

same. Id. Movant was sentenced to a term of imprisonment of

life. Id.; CR Doc. 138.

       Movant appealed. CR Doc. 140. His sentence was affirmed.

United States v. Solis, 750 F. App•x 357 (5 th Cir. 2018). Movant



                                      2
      Case 4:20-cv-00392-A Document 21 Filed 09/09/20                                 Page 3 of 8 PageID 156


failed to file a petition for writ of certiorari, even though

the time for doing so had been extended.

                                                            III.

                                            Grounds of the Motion

            Movant asserts two grounds in support of his motion. For

Ground One, he says "See Sixth Amendment Claim.                                                (Memorandum of

Law, at pgs 12-21) ." Doc.' 6 at 7. For Ground Two, he says "See

Fifth Amendment Claim.                        (Memorandum of Law, at pgs 21-25)." Id.

                                                             IV.

                                   Applicable Standards of Review

A.          28 U.S.C. § 2255

            After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32     (5 th Cir. 1991) . A defendant can challenge his convict.ion or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors. Shaid, 937 F.2d at 232.




2   The Doc.
       11      11
                    reference is to the number of the item on the docket in this civil case.
                                                               3
     Case 4:20-cv-00392-A Document 21 Filed 09/09/20   Page 4 of 8 PageID 157


       Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5 th Cir. Unit A Sept. 1981). In other words,

a writ of habeas corpus will not be allowed to do service for an

appeal. Davis v. United States, 417 U.S. 333, 345 (1974); United

States v. Placente, 81 F.3d 555, 558         (5~ Cir. 1996). Further, if

issues "are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack." Moore v. United States, 598 F.2d 439, 441              (5~

Cir. 1979)     (citing Buckelew v. United States; 575 F.2d 515, 517-

18 (5~ Cir. 1978)).

B.     Ineffective Assistance of Counsel Claims

       To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687            (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).            "[Al court need not

determine whether counsel's performance was deficient before

                                       4
  Case 4:20-cv-00392-A Document 21 Filed 09/09/20   Page 5 of 8 PageID 158


examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.• Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5 th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just

result." Cullen v. Pinholster, 563 U.S. 170, 189 (2011)          (quoting

Strickland, 466 U.S. at 686). Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance. Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

the Strickland test. Miller v. Johnson, 200 F.3d 274, 282           (5 th

Cir. 2000).

                                   IV.

                                Analysis

     In his first ground, movant argues that his sentence is

based on extra-verdict facts obtained in violation of his Sixth

Amendment right to trial by jury. Doc. 8 at 9-21. In his second

ground, movant argues that the failure of the government and the

                                    5
    Case 4:20-cv-00392-A Document 21 Filed 09/09/20   Page 6 of 8 PageID 159


court to comply with the statutory requirements of 21 U.S.C.

§   851 violated his due process rights and invalidated the life

sentence. Id. at 21-25. Movant says that his first ground could

not have been raised on direct appeal because Apprendi's

constitutional definition of elements is an extremely novel rule

that his counsel was not aware of and that he could not have

discovered his second ground •until now.'' Doc. 6 at 8. His

conclusory statements are not persuasive. These grounds could

and should have been raised on direct appeal and cannot be

raised here. See Doc. 17 at 8-9 (discussing why these grounds

could have been raised on appeal).

      The grounds are without merit in any event. Briefly,

Apprendi v. New Jersey, 530 U.S. 466        (2000), holds that, other

than the fact of prior conviction, any fact that increases the

penalty for a crime beyond the prescribed statutory maximum must

be submitted to the jury and proved beyond a reasonable doubt.

Alleyne v. United States, 570 U.S. 99 (2013), holds that any

fact that increases the mandatory minimum sentence for a crime

is an element of the crime and not a sentencing factor and must

be submitted to the jury. Neither of these cases has any bearing

here. Facts relevant to sentencing, such as discretionary

guideline enhancements, need only be found by a preponderance of

the evidence. United States v. Watts, 519 U.S. 148, 156 (1997);

                                      6
   Case 4:20-cv-00392-A Document 21 Filed 09/09/20   Page 7 of 8 PageID 160


United States v. Romans,     823 F.3d 299, 316 (5 th Cir. 2016).

Movant was not sentenced beyond the statutory maximum.

     The record reflects that on February 8, 2017, the

government filed its penalty enhancement information stating

that movant was subject to increased punishment based on his

prior conviction for a felony drug offense. CR Doc. 90. Movant

does not deny his prior conviction. In fact,         in his written

response to the penalty enhancement information, he stated that

he was "not challenging the validity of the prior conviction."

CR Doc. 1.14 at 2. Any alleged failure to comply with§ 851(b)

cannot have caused movant any harm. See United States v. Eaglin,

No. Civ. H. 09-1139, 2010 WL 1798939, at *8 (S.D. Tex. May 4,

2010).

                                    V.

                                  Order

     The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.    § 2255 be, and is hereby, denied.
     Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253(c) (2),   for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,



                                     7
  Case 4:20-cv-00392-A Document 21 Filed 09/09/20   Page 8 of 8 PageID 161


denied, as movant has not made a substantial showing of the

denial of a constitutional right.

     SIGNED September 9, 2020.




                                                                             '
                                                                             1
                                                                             r•
                                                                             I
                                                                             t




                                    8
